               Case 18-20672-JKO         Doc 62     Filed 02/26/19    Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

In re:                                                       Case No.: 18-20672-BKC-JKO
                                                             Chapter 7
BRET WALTER BARNES
SS# XXX-XX-2791
HEIDI V BARNES
SS# XXX-XX-8919

         Debtors.             /

               TRUSTEE SCOTT N. BROWN'S NOTICE OF ABANDONMENT

         PURSUANT TO BANKRUPTCY RULE 6007, THE PROPOSED
         ABANDONMENT WILL BE DEEMED APPROVED WITHOUT NECESSITY
         OF A HEARING OR ORDER, IF NO OBJECTION IS FILED AND SERVED
         WITHIN 14 DAYS AFTER THE DATE OF SERVICE OF THIS NOTICE

         Scott N. Brown, the duly appointed and acting trustee of the above-captioned estate
(the “Trustee”), pursuant to Bankruptcy Rule 6007, reports that he intends to abandon the
Estate’s right, title and interest, if any, in the following scheduled property:


                        310 SW 190 Ave Pembroke Pines, FL 33029
                            as listed on Line 1 of Schedule “A/B”
                                    ( the "Real Property")

         A review of, among other things: (a) the Debtors’ schedules; and (b) documents
provided by the Debtors, reflect that there is minimal, if any, net, non-exempt equity in the
Real Property to be administered for the benefit of the Estate. In addition, the Trustee has
not been provided with evidence that the Real Property are insured.                Accordingly, the
Trustee asserts that the Real Property constitute administrative burdens to this Estate.
         Any objection to this abandonment must be filed with the Clerk of the Bankruptcy
Court, 299 East Broward Blvd., Room 112, Fort Lauderdale, Florida 33301, with a copy sent
to the Trustee.
                Case 18-20672-JKO       Doc 62    Filed 02/26/19   Page 2 of 4
                                                               Case No. 18-20672-BKC-JKO


I HEREBY CERTIFY that on February 26, 2019, a true and correct copy of the foregoing
was served, as follows:
via electronic transmission to

Stefan Beuge flsd.bankruptcy@phelanhallinan.com, Stefan.Beuge@phelanhallinan.com
Matthew Mazur mmazurjr@mazur-law.com, info@mazur-law.com
Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

and via U.S. Mail to the attached service list.

                                            /s/ Scott N. Brown
                                            Scott N. Brown, Trustee
                                            SunTrust International Center
                                            One Southeast Third Ave., Suite 1400
                                            Miami, FL 33131
                                            Telephone: (305) 379-7904
                                            Telefax: (305) 379-7905




00306503.DOCX
                                    Case 18-20672-JKO        Doc 62            Filed 02/26/19   Page 3 of 4

(p)BANK OF AMERICA                             ACAR Leasing LTD dba GM Financial Leasing         American Express National Bank
PO BOX 982238                                  POB 183853                                        c/o Becket and Lee LLP
EL PASO TX 79998-2238                          Arlington, TX 76096-3853                          PO Box 3001
                                                                                                 Malvern PA 19355-0701




AmeriCredit/GM Financial                       Amex                                              Amex/Bankruptcy
Attn: Bankruptcy                               Correspondence/Bankruptcy                         Correspondence
Po Box 183853                                  Po Box 981540                                     Po Box 981540
Arlington, TX 76096-3853                       El Paso, TX 79998-1540                            El Paso, TX 79998-1540




Best Buy                                       Best Buy                                          Best Buy Credit Services
7601 Penn Avenue                               POB 6204                                          POB 9001007
South Richfield, MN 55423-3683                 Sioux Falls, SD 57117-6204                        Louisville, KY 40290-1007




Bret Walter Barnes                             Cap1/bstby                                        Capital One/ Best Buy
310 SW 190th Avenue                            1680 Capital One Drive                            Attn: Bankruptcy
Hollywood, FL 33029-5442                       Mc Lean, VA 22102-3407                            POB 30285
                                                                                                 Salt Lake City, UT 84130-0285




Chase Bank USA, N.A.                           Chase Card Services                               Citibank North America
c/o Robertson, Anschutz & Schneid, P.L.        Correspondence Dept                               Citibank Corp/Centralized Bankruptcy
6409 Congress Avenue, Suite 100                Po Box 15298                                      Po Box 790034
Boca Raton, FL 33487-2853                      Wilmington, DE 19850-5298                         St Louis, MO 63179-0034




Citibank, N.A.                                 Citibank/The Home Depot                           Citicards
Citibank, N.A.                                 Attn: Recovery/Centralized Bankruptcy             Citicorp Credit Services/Attn: Centraliz
701 East 60th Street North                     Po Box 790034                                     Po Box 790040
Sioux Falls, SD 57104-0493                     St Louis, MO 63179-0034                           Saint Louis, MO 63179-0040




Discover Bank                                  Discover Financial                                Eric Rathert
Discover Products Inc                          Po Box 3025                                       Wells Fargo Bank, N.A.
PO Box 3025                                    New Albany, OH 43054-3025                         PO Box 10438, MAC F8235-02F
New Albany, OH 43054-3025                                                                        Des Moines, IA
                                                                                                 50306-0438


First National Bank of Omaha                   Heidi V Barnes                                    Infibank
1620 Dodge Street, Stop code 3105              310 SW 190th Avenue                               No longer open as Infibank
Omaha, NE 68197-0002                           Hollywood, FL 33029-5442                          Omaha, NE 68103




Jg Wentworth Home Lend                         Memorial Healthcare System                        Memorial Physician Group
3350 Commission Ct                             Patient Financial Services                        POB 538463
Woodbridge, VA 22192-1784                      2900 Corporate Way                                Atlanta, GA 30353-8463
                                               Miramar, FL 33025-3925




North Broward Radiologists, P.A.               Pinnacle Credit Services, LLC                     PYOD, LLC
POB 1631                                       Resurgent Capital Services                        Resurgent Capital Services
Indianapolis, IN 46206-1631                    PO Box 10587                                      PO Box 19008
                                               Greenville, SC 29603-0587                         Greenville, SC 29602-9008
                                    Case 18-20672-JKO        Doc 62         Filed 02/26/19   Page 4 of 4

Radiology Associates of Hollywood, Inc         Sheridan Healthcorp, Inc.                      Sports Med Assoc of S FL
POB 3495                                       POB 3495                                       2101 N Commerce Pkwy
Toledo, OH 43607-0495                          Toledo, OH 43607-0495                          Weston, FL 33326-3238




State Farm Bank                                State Farm Financial S                         SunTrust Bank
c/o Becket and Lee LLP                         1 State Farm Plaza                             Attn: Support Services
PO Box 3001                                    Bloomington, IL 61710-0001                     P.O. Box 85092
Malvern, PA 19355-0701                                                                        Richmond, VA 23286-0001




SunTrust Bank                                  Synchrony Bank                                 Synchrony Bank/ JC Penneys
Attn: Bankruptcy                               PRA Receivables Management, LLC                Attn: Bankruptcy Dept
Po Box 85092 Mc Va-Wmrk-7952                   c/o Valerie Smith                              Po Box 965060
Richmond, VA 23285-5092                        PO Box 41021                                   Orlando, FL 32896-5060
                                               Norfolk, VA 23541-1021


Synchrony Bank/Lowes                           Synchrony Bank/Sams                            Visa Dept Store National Bank/Macy's
Attn: Bankruptcy Dept                          Attn: Bankruptcy                               Attn: Bankruptcy
Po Box 965060                                  Po Box 965060                                  Po Box 8053
Orlando, FL 32896-5060                         Orlando, FL 32896-5060                         Mason, OH 45040-8053




Wells Fargo
Attn: Bankruptcy Dept
435 Ford Rd Suite 300
St. Louis Park, MN 55426-4938
